UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                               No. 01-4704
WILLIAM MICHAEL SMITH,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
            Robert Earl Maxwell, Senior District Judge.
                            (CR-01-5)

                  Submitted: December 5, 2001

                      Decided: December 18, 2001

     Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Max H. White, Keyser, West Virginia, for Appellant. Thomas E.
Johnston, United States Attorney, Sherry L. Muncy, Assistant United
States Attorney, Elkins, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                       UNITED STATES v. SMITH
                               OPINION

PER CURIAM:

   William Michael Smith pled guilty to one count of being a felon
in possession of a firearm in violation of 18 U.S.C.A. § 922(g)(1)
(West 2000). Because Smith had three prior violent felony convic-
tions, the district court imposed the statutory minimum fifteen year
term of imprisonment. See 18 U.S.C.A. § 924(e)(1) (West 2000). On
appeal, Smith argues that the court erred by not departing below the
statutory minimum sentence. Finding no reversible error, we affirm.

   A sentencing court may not depart below a statutory mandatory
minimum sentence unless the government moves for such a departure
based upon substantial assistance, see 18 U.S.C.A. § 3553(e) (West
2000); United States v. Patterson, 38 F.3d 139, 146 n.8 (4th Cir.
1994), or under the safety valve provision. See 18 U.S.C.A. § 3553(f)
(West 2000). Because neither of these provisions apply in the instant
case, the district court did not err by declining to depart below the fif-
teen year statutory minimum term of imprisonment. See United States
v. Reynolds, 215 F.3d 1210, 1215 (11th Cir.), cert. denied, 531 U.S.
1000 (2000).

  Accordingly, we affirm the conviction and sentence. We dispense
with oral argument because the facts and legal contentions are ade-
quately presented in the materials before the court and argument
would not aid the decisional process.

                                                             AFFIRMED